DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the amendment filed on 03/30/2021 wherein claims 1-20 are pending in the present application, claims 1, 5, 13 being independent and claims 5 and 6 are amended.
35 USC § 112

The Applicant has amended claims 5 and 6 to corrected the issues noted by the Examiner in the previous action under the heading “Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,” wherein the amendments overcome the previously held rejections.
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. With respect to the limitation “a communication type of the first network device in a second time period; and sending, by the first network device, a signal to a second network device in a first time period through an air interface when the communication type is a downlink communication type or an idle communication type” the Applicant asserts D1 and D2 do not disclose the above emphasized claim limitations. The Examiner respectfully disagrees, the Applicant has failed to consider the claims given the Broadest Reasonable Interpretation (BRI) which is required of the Examiner. The noted sections of d1 in view of d2 meet the limitations of the claims when the limitation are given the appropriate BRI. With reference to the limitations in question d1 discloses a method carried out by an apparatus of a network device including determining a preferred configuration (i.e. a communication type by a first .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of a first and second period of time as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  improving resource utilization efficiency by determining a specific subframe for use in one of the uplink and the downlink, selectively (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both . 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-201600113007 to Centonza et al (hereinafter d1) in view of United States Patent Application Publication US-20120230232 to Ji et al (hereinafter d2). 
Regarding claim 1 , as to the limitation “An information transmission method for communicating information on communication types between network devices, comprising” d1 discloses methods  (see d1 Figs. 13)  implemented in apparatus of network devices which include interfaces and modules for reception (see d1 Fig. 8) via an air interface (see d1 para. 0002) and a processing unit (see d1 Fig. 8 element 40) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for exchanging information (see d1 para. 0001).
as to the limitation “determining, by a first network device, a communication type of the first network device in a second time period; and sending, by the first network device, a signal to a second network device in a first time period through an air interface when the communication type is a downlink communication type or an idle communication type, wherein the signal is used to indicate the communication type” d1 discloses a method carried out by an apparatus of a network device including determining a preferred configuration (i.e. a communication type) for flexible subframes available in a frame; wherein the configuration includes the way in which the (or the specified) flexible subframes are to be used (i.e. for uplink 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of a first and second period of time as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  improving resource utilization efficiency by determining a specific subframe for use in one of the uplink and the downlink, selectively (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of improving resource utilization efficiency by determining a specific subframe for use in one of the uplink and the downlink, selectively by 
Regarding claim 2, as to the limitation “the method according to claim 1, wherein the determining, by a first network device, a communication type of the first network device in a second time period comprises: determining, by the first network device, the communication type of the first network device in the second time period based on a service of the first network device in the second time period” d1 in view of d2 discloses implementation based on provided service (see d2 para. 0005).
Regarding claim 3, as to the limitation “the method according to claim 1, further comprising: sending, by the first network device, indication information to a terminal device, wherein the indication information is used to indicate the communication type, or is used to indicate that the communication type is an uplink communication type in the first time period and in the second time period” d1 in view of d2 discloses communication of the information to UE (i.e. terminal device) including UL type (see d1 para. 0111-0115) including in time based resources (see d2 para. 0018).
Regarding claim 5, as to the limitation “A processing method for communicating information on communication types between network devices, comprising:” d1 discloses methods  (see d1 Figs. 13)  implemented in apparatus of network devices which include 
as to the limitation “listening to, by a second network device in a first time period through an air interface, a signal sent by a first network device, wherein the signal is used to indicate that a communication type of the first network device in a second time period is a downlink communication type or an idle communication type; and determining, in response to the second network receiving the signal, that the communication type of the first network device in the second time period is the downlink communication type or the idle communication type” d1 discloses a method carried out by an apparatus of a network device including determining a preferred configuration (i.e. a communication type) for flexible subframes available in a frame; wherein the configuration includes the way in which the (or the specified) flexible subframes are to be used (i.e. for uplink or downlink) (i.e. communication type) (see d1 para. 0108);  the network device creating a message indicating the preferred configuration (see d1 para. 0109) and transmitting the created message (i.e. sending) (see d1 para. 0110) via air interface (see d1 para. 0002) which indicates the configuration of flexible subframes in a second time frame (see d1 para. 0114-0115) wherein the configuration information includes the way in which the flexible subframes are to be used with respect to UL or DL (see d1 para. 0108). However d1 does not appear to explicitly disclose a first or second period of time, attention is directed to d2 which discloses flexible duplex communication as applied to TDD (i.e.  first or second period of time) (see d2 para. 0018) as well as the reception side of the corresponding network device (see d1 Fig. 13b para. 0116-0120).

Regarding claim 6, as to the limitation “the method according to claim 5, further comprising: determining, in response to the second network not receiving the signal, that the communication type of the first network device in the second time period is an uplink 
Regarding claim 7, as to the limitation “The method according to claim 5, further comprising: listening to, by the second network device in the first time period, an uplink signal sent by a terminal device managed by the first network device; and determining, in response to the second network device not receiving the signal sent by the first network device, but receiving the uplink signal sent by the terminal device, that the communication type of the first network device in the second time period is an uplink communication type” d1 in view of d2 discloses determination that network device has not received the signal based on listening to a network device in a time period (see d2 para. 0111-0113) and determination of an UL communication type (see d2 para. 0112, 0114, 0118).
Regarding claim 8, as to the limitation “the method according to claim 5, further comprising: determining, by the second network device, a communication type of the second network device in the second time period based on the determined communication type of the first network device in the second time period” d1 in view of d2 discloses using communicated configuration information to determine communication type (see d1 para. 0116-0120).
Regarding claim 9, as to the limitation “the method according to claim 5, wherein the signal is a pilot signal, a control signal, or a data signal” d1 in view of d2 discloses a signal (see d1 para. 0008) which may be fairly construed as any one of a pilot, control or data configuration (see d1 para. 0108-0112).

Regarding claim 12, as to the limitation “The method according to claim 5, wherein the first time period is before the second time period, or the second time period comprises the first time period, and the first time period is a start time of the second time period” d1 in view of d2 disclose TDD with first and second time periods corresponding to the limitation (see d2 para. 0086). 

Regarding claim 13, as to the limitation “An apparatus of a second network device, comprising: a receiving unit” “and a processing unit”d1 discloses methods  (see d1 Figs. 13)  implemented in apparatus of network devices which include interfaces and modules for reception (see d1 Fig. 8) via an air interface (see d1 para. 0002) and a processing unit (see d1 Fig. 8 element 40) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for exchanging information (see d1 para. 0001).
as to the limitation “configured to listen to, in a first time period through an air interface, a signal sent by a first network device, wherein the signal is used to indicate that a communication type of the first network device in a second time period is a downlink communication type or an idle communication type;  configured to determine, based on the receiving unit receiving the signal, that the communication type of the first network device in the second time period is the downlink communication type or the idle communication type” 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of a first and second period of time as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  improving resource utilization efficiency by determining a specific subframe for use in one of the uplink and the downlink, selectively (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 14, as to the limitation “The apparatus according to claim 13, wherein the processing unit is further configured to determine, based on the receiving unit not receiving the signal, that the communication type of the first network device in the second time period is an uplink communication type” d1 in view d2 discloses determination that network device has not received the signal (see d2 para. 0111-0113) and determination of an UL communication type (see d2 para. 0112, 0114, 0118).
Regarding claim 15, as to the limitation “The apparatus according to claim 13, wherein the receiving unit is further configured to listen to, in the first time period, an uplink signal sent by a terminal device managed by the first network device; and the processing unit is further configured to determine, based on the receiving unit not receiving the signal sent by the first network device, but receiving the uplink signal sent by the terminal device, that the communication type of the first network device in the second time period is an uplink 
Regarding claim 16, as to the limitation “The apparatus according to claim 13, wherein the processing unit is further configured to determine a communication type of the second network device in the second time period based on the determined communication type of the first network device in the second time period” d1 in view of d2 discloses using communicated configuration information to determine communication type (see d1 para. 0116-0120).
Regarding claim 17, as to the limitation “The apparatus according to claim 13, wherein the signal is a pilot signal, a control signal, or a data signal” d1 in view of d2 discloses a signal (see d1 para. 0008) which may be fairly construed as any one of a pilot, control or data configuration (see d1 para. 0108-0112).
Regarding claim 19, as to the limitation “The apparatus according to claim 13, wherein in a same time period, the first network device and the second network device differ in communication types on a same frequency band” d1 in view of d2 disclose UL and DL on the same frequency bands (see d1 para. 0079-0080).
Regarding claim 20, as to the limitation “The apparatus according to claim 13, wherein the first time period is before the second time period, or the second time period comprises the first time period, and the first time period is a start time of the second time period” d1 in view of d2 disclose TDD with first and second time periods corresponding to the limitation (see d2 para. 0086).
Claims 4, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20200092906 to Golitschek Edler von Elbwart et al (hereinafter d3). 
Regarding claim 4, as to the limitation “The method according to claim 1” d1 in view of d2 discloses the method implemented in a an apparatus of a network device as set forth above with respect to claim 1. However d1 does not appear to explicitly disclose “wherein the first network device belongs to a first group of network devices, the second network device belongs to a second group of network devices, and wherein each network device in the first group of network devices sends information about a communication type of a respective network device only to the second group of network devices, and does not listen to information about a communication type of another network device.” Attention is directed to d3 which discloses groups of mobile device including listening to only information directed to device of a group (see d3 para. 0179, 0200, 0219).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of “network device belongs to a first group of network devices, the second network device belongs to a second group of network devices, and wherein each network device in the first group of network devices sends information about a communication type of a respective network device only to the second group of network devices, and does not listen to information about a communication type of another network device” as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to achieve 
Regarding claim 10, as to the limitation “The method according to claim 5” d1 in view of d2 discloses the method implemented in a an apparatus of a network device as set forth above with respect to claim 1. However d1 does not appear to explicitly disclose “wherein the first network device belongs to a first group of network devices, the second network device belongs to a second group of network devices, and wherein the second group of network devices listen to information about communication types of the first group of network devices, and do not 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of “network device belongs to a first group of network devices, the second network device belongs to a second group of network devices, and wherein each network device in the first group of network devices sends information about a communication type of a respective network device only to the second group of network devices, and does not listen to information about a communication type of another network device” as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of:  improved Time Division Duplex configuration indication by performing fast and flexible adaptation of the TDD UL/DL configuration to the traffic situations (see d3 para. 0085-0086).  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of improved Time Division Duplex configuration indication by performing fast and flexible adaptation of the TDD UL/DL configuration to the 
Regarding claim 18, as to the limitation “The method according to claim 5” d1 in view of d2 discloses the method implemented in a an apparatus of a network device as set forth above with respect to claim 1. However d1 does not appear to explicitly disclose “wherein the first network device belongs to a first group of network devices, and wherein the receiving unit is further configured to listen to information about communication types of the first group of network devices, but do not send information about communication types of the second network device to the first group of network devices.” Attention is directed to d3 which discloses groups of mobile device including listening to only information directed to device of a group (see d3 para. 0179, 0200, 0219) and correspondingly do not send information to first group devices.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding exchanging information to include the details of “network device belongs to a first group of network devices, the second network device belongs to a second group of network devices, and wherein each network device in the first group of network devices sends . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170155495 A1 to Che; Xiang Guang et al. discloses enabling the dynamic allocation of certain subframes as downlink or uplink resources in a time division duplexed over the air communications system. A base station or eNB may allocate certain subframes within a repeating radio frame of a TDD configuration as either DL or UL subframes for communicating to user equipment or UE devices to increase efficient use of system resources based on the data to be transmitted. Methods for determining the capabilities of a selected UE and based on the determining step, dynamically allocating certain subframes are disclosed. The methods and systems are compatible with user equipment that does not support the dynamic allocation of subframes.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643